Citation Nr: 1819534	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder, based upon substitution of the appellant as the claimant.  

2.  Entitlement to service connection for a left knee disorder, based upon substitution of the appellant as the claimant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.L.
ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from September 1974 to March 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

After the Veteran's death in April 2015, the appellant requested in May 2015 that she be substituted for the Veteran in her capacity as the Veteran's surviving spouse.  38 U.S.C. § 5121A (2012) (providing that a surviving spouse may be substituted in place of a Veteran who has died on or after October 10, 2008).  The Board may proceed to adjudicate this claim on this basis because the RO found the appellant to be the proper substitute in December 2015.

The appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2018.  A copy of the transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, remand is necessary to obtain private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 C.F.R. 
§ 3.159(c)(1) (2017).  The appellant testified at her January 2018 Board hearing that the Veteran had received private treatment for the disabilities on appeal in Sitka, Alaska in 2007.  These private treatment records are not associated with the claims folder.  An attempt to secure these records should be made on remand, as the records might disclose pertinent evidence.

Second, while on remand etiological opinions should be obtained with regard to whether the Veteran's low back and left knee disorders were related to his service.  With regard to the Veteran's low back disability, an opinion was rendered in December 2013.  However, if additional records are associated with the claims file, an updated opinion may be necessary.  

With regard to the left knee disability, remand is required to obtain an etiological VA opinion.  See 38 C.F.R. § 3.159(c)(4) (2017) (holding that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  In the present case, the Veteran had a diagnosis of left knee arthritis and had ongoing treatment for his left knee pain.  The Board finds that an etiological opinion is warranted to determine whether the Veteran's left knee arthritis is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her or her representative.  

2.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.   Of particular interest are records from Sitka, Alaska identified by the appellant during the January 2018 Board hearing.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

3.  After any additional records are associated with the claims file, obtain an addendum medical opinion with regard to whether the Veteran's diagnosed back disorder was related to his service.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

For each diagnosed low back disorder, the examiner must opine whether it is at least as likely as not (50 percent or higher probability) that the disorder had its onset in, or is otherwise related to, the Veteran's military service, to include the claimed jeep accident.

4.  After any additional records are associated with the claims file, obtain a medical opinion with regard to the Veteran's diagnosed left knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

For each diagnosed left knee disorder, the examiner must opine whether it is at least as likely as not (50 percent or higher probability) that the disorder had its onset in, or is otherwise related to, the Veteran's military service, to include the claimed jeep accident.

5.  Ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

